****************************************************************
 The ‘‘officially released’’ date that appears near the
beginning of this opinion is the date the opinion was
released as a slip opinion. The operative date for the
beginning of all time periods for filing postopinion
motions and petitions for certification is the ‘‘officially
released’’ date appearing in the opinion.
 This opinion is subject to revisions and editorial
changes, not of a substantive nature, and corrections
of a technical nature prior to publication in the
Connecticut Law Journal.
****************************************************************
                        IN RE ANNESSA J.*
                            (AC 44405)
                            (AC 44497)
                Bright, C. J., and Alexander and Norcott, Js.

                                   Syllabus

The respondent parents filed separate appeals to this court from the judg-
    ment of the trial court terminating their parental rights with respect to
    their minor child, A, and denying their motions for posttermination
    visitation with A. Held:
1. The respondent mother could not prevail on her unpreserved claims that
    the trial court violated her state and federal constitutional rights during
    the termination proceedings.
    a. The respondent mother could not prevail on her claims that that the
    trial court violated her rights under article fifth, § 1, and article first,
    § 10, of the Connecticut constitution by conducting the proceedings to
    terminate her parental rights over the Microsoft Teams platform, a
    collaborative computer meeting program, and her right to due process
    of law by denying her motion for permission to allow her expert witness
    to review certain information and conduct an independent evaluation,
    her claims being unpreserved and evidentiary, not of constitutional
    magnitude: she failed to establish that there exists a fundamental right
    under our state constitution to an in person, in court termination of
    parental rights trial; moreover, the court did not deny her the use of an
    expert but merely denied her late motion for release of confidential
    records and for permission to conduct an independent evaluation on
    the eve of trial; accordingly, the claims were not reviewable under the
    second prong of State v. Golding (213 Conn. 233).
    b. The respondent mother could not prevail on her unpreserved claim
    that the trial court violated her right to due process of law under the
    fourteenth amendment to the United States constitution by precluding
    her from confronting witnesses in person by conducting the termination
    of parental rights proceedings over the Microsoft Teams platform;
    although the mother requested an in person, in court trial, she did not
    argue on appeal that she had an absolute right to an in person, in court
    trial where she could physically confront witnesses, even if there was
    evidence of a need for a remote trial, rather, she contended that there
    was no evidence as to the need for a remote trial, and, because she did
    not ask the court to hold an evidentiary hearing on the need for such
    a trial, the record was not adequate to review the claim, and the claim
    failed under the first prong of Golding.
2. The trial court did not err in terminating the respondent father’s parental
    rights with respect to A.
    a. This court declined to review the respondent father’s claim that the
    trial court erred in concluding that the Department of Children and
    Families made reasonable efforts to reunite him with A as that claim
    was moot; the court also found that he was unable or unwilling to
    benefit from reunification efforts and, as the father failed to challenge
    that independent basis for the court’s finding that the department made
    reasonable efforts to reunite him with A, this court could not afford
    him any practical relief.
    b. The trial court’s finding that the respondent father had failed to
    achieve a sufficient degree of personal rehabilitation as would encourage
    the belief that within a reasonable period of time, considering the age
    and needs of A, he could assume a responsible position in her life, as
    required by statute (§ 17a-112 (j) (3) (B) (i)), was supported by clear
    and convincing evidence in the record; although the father had made
    some progress in his rehabilitation, there was evidence showing that
    he was reluctant to cooperate with the department and that he had
    taken more than two years to begin addressing his problematic sexual
    behavior toward A, which was still a problem, thus, the record supported
    the conclusion that the father could not assume a role as a safe and
    responsible parent for A within a reasonable period of time.
    c. The trial court’s determination that the termination of the respondent
    father’s parental rights was in the best interest of A was not clearly
    erroneous, as it was supported by the court’s findings and conclusions
    with respect to the seven applicable statutory (§ 17a-112 (k)) factors,
    as well as the court’s conclusion regarding A’s need for permanency
    and stability; although A expressed a desire to stay in contact with her
    father, she also wanted to remain in the care of her foster mother, with
    whom she had been living for more than two years, and the father had
    failed to address the problem sexual behavior that was a significant
    factor in A’s removal and had failed to make sufficient efforts to adjust
    his circumstances, conduct and conditions such that he could assume
    the role of the caregiver.
3. The trial court erred in denying the motions of the respondent mother
    and the respondent father for posttermination visitation with A, the court
    having failed to consider the appropriate standard under the applicable
    statute (§ 46b-121 (b) (1)) and our Supreme Court’s holding in In re
    Ava W. (336 Conn. 545): in deciding the motions, the court was required
    to take a broad view of the best interest of A, including considering the
    factors set forth in In re Ava W., such as the child’s wishes, the birth
    parent’s expressed interest, the frequency and quality of visitation
    between the child and the birth parent prior to termination of the parent’s
    parental rights, the strength of the emotional bond between the child
    and the birth parent, and any impact on adoption prospects for the
    child, to determine whether posttermination visitation was necessary
    or appropriate to secure the welfare, protection, proper care and suitable
    support of A; accordingly, the case was remanded for further proceed-
    ings on the respondents’ posttermination motions for visitation.
           Argued May 17—officially released August 3, 2021**

                             Procedural History

   Petition by the Commissioner of Children and Fami-
lies to terminate the respondents’ parental rights with
respect to their minor child, brought to the Superior
Court in the judicial district of Hartford, Juvenile Mat-
ters, and tried to the court, Olear, J.; judgment terminat-
ing the respondents’ parental rights; thereafter, the
court denied the respondents’ motions for posttermina-
tion visitation, and the respondents filed separate
appeals to this court. Affirmed in part; reversed in
part; further proceedings.
  Albert J. Oneto IV, assigned counsel, for the appellant
in Docket No. AC 44405 (respondent mother).
  Sara Nadim, assistant attorney general, with whom,
on the brief, were William Tong, attorney general, Clare
E. Kindall, solicitor general, and Evan O’Roark, assis-
tant attorney general, for the appellee in Docket No.
AC 44405 (petitioner).
  Joshua Michtom, assistant public defender, for the
appellant in Docket No. AC 44497 (respondent father).
  Sara Nadim, assistant attorney general, with whom,
on the brief, were William Tong, attorney general, and
Evan O’Roark, assistant attorney general, for the appel-
lee in Docket No. 44497 (petitioner).
                          Opinion

   BRIGHT, C. J. In Docket No. AC 44405, the respon-
dent mother (mother) appeals from the judgment of
the trial court terminating her parental rights to, and
denying her motion for posttermination visitation with,
her minor child, Annessa J. On appeal, the mother
claims that the trial court (1) violated her right to a
‘‘public civil trial at common law’’ by conducting pro-
ceedings over the Microsoft Teams platform,1 rather
than in court and in person, in violation of article fifth,
§ 1, and article first, § 10, of the Connecticut constitu-
tion, (2) violated her right to due process of law by
precluding her from confronting witnesses in court and
in person when it conducted proceedings over the
Microsoft Teams platform, and (3) violated her right
to due process of law when it denied her motion for
permission to allow her expert witness to review certain
information. We are not persuaded.
   In Docket No. AC 44497, the respondent father
(father) appeals from the judgment of the trial court
terminating his parental rights to, and denying his
motion for posttermination visitation with, his minor
child, Annessa. On appeal, the father claims that the trial
court improperly concluded that (1) the Department of
Children and Families (department) had made reason-
able efforts to reunify him with his daughter, (2) there
was sufficient evidence to conclude that he was unable
or unwilling to rehabilitate, and (3) termination of his
parental rights was in the best interest of Annessa. We
are not persuaded.
   In addition, in Docket Nos. AC 44405 and AC 44497,
the mother and the father, respectively, claim that the
trial court applied an incorrect legal standard when it
considered their posttermination motions for visitation
with Annessa. We are persuaded that the court
employed an improper standard, and, accordingly, we
reverse the judgment of the trial court as to the denial
of the posttermination motions for visitation, and we
remand the case to the trial court for further proceed-
ings on those motions.
  The following facts, as found by the trial court by
clear and convincing evidence, and procedural history
inform our review of both appeals.
   On February 10, 2001, due to physical abuse at the
hands of her mother, the mother was committed to the
care and custody of the petitioner, the Commissioner
of Children and Families, where she remained until
reaching the age of eighteen. The mother also elected
to receive additional voluntary services from the depart-
ment until she reached the age of twenty-three. She has
become a licensed professional nurse.
  At the time of the trial in this matter, the mother and
the father had been married for six to seven years but
years. Their only child, Annessa, was born in 2006. In
2009, the department became involved with the mother
and the father because they had failed to provide ade-
quate supervision and care for Annessa. The depart-
ment also had concerns about intimate partner vio-
lence. Annessa subsequently was committed to the care
and custody of the petitioner, and the court ordered
specific steps for the mother and the father. The mother
and the father completed a parenting program through
the Village for Families and Children, although the
mother failed to comply with many of the specific steps
that had been ordered. In July, 2010, Annessa was reuni-
fied with the father under protective supervision, which
expired in December, 2010. By approximately Decem-
ber, 2010, the mother and the father had reunited and
begun to cohabitate again; intimate partner violence
also resumed.
   ‘‘On November 17, 2017, the department’s Careline
received a report alleging sexual abuse by the father of
Annessa and physical neglect of Annessa by the mother.
The mother had reported that sometime in late fall/
early winter of 2016, or as late as March, 2017, the father
[had] disclosed to her that Annessa’s foot touched his
penis and he woke up with an erection. This matter
was never addressed further by the mother or the father.
Then, sometime in July, 2017, the father admitted to
the mother that he had touched Annessa’s genitals over
her underpants in order to teach her a lesson. According
to the mother, she asked the father to leave the house
in August, 2017. The father has reported that he was not
asked to leave until October, 2017. After the department
was alerted to the incident, efforts were made to con-
nect with the mother and specifically to have her place
Annessa in therapy. The mother [however] would not
commit to doing so.’’
  On December 8, 2017, after the father left the home,
he was arrested after he kicked in the door to the
mother’s apartment. Shortly thereafter, the first of four
protective orders was issued against him in favor of
the mother. The father pleaded guilty to numerous
charges as a result of his December 8, 2017 arrest, and
he received a sentence of one year of incarceration,
execution suspended, with two years of probation.2
  Annessa later reported that the mother would leave
her alone for days at a time, that she would not know
the whereabouts of the mother at those times, and that
the apartment would have no heat or electricity. On
December 4, 2017, during a forensic interview at Klingb-
erg Children’s Advocacy Center, Annessa reported that
the father had touched her ‘‘bikini area’’ over her under-
wear.
  ‘‘On January 16, 2018, the [petitioner] filed a petition
of neglect. On April 5, 2018, the [petitioner] invoked a
[ninety-six] hour administrative hold on [Annessa]. On
April 9, 2018, the [petitioner] filed an ex parte motion
for an order of temporary custody (OTC). The court
issued the OTC on the same date, and it was sustained
on May 7, 2018. On July 31, 2018, [Annessa] was adjudi-
cated neglected and committed to the custody of the
[petitioner] until further order of the court. She has
remained committed to date.’’ Annessa was placed in
foster care with the woman who had been the foster
mother to the mother. The mother and Annessa also
had lived on the second floor of the foster mother’s
apartment house until shortly before Annessa was
removed from the mother’s care and custody. Annessa
is bonded to the foster mother and has been clear in
her desire to remain in the custody of the foster mother.
Academically, she is excelling.
   The mother and the father were given specific steps
to facilitate reunification with Annessa, including
addressing mental health issues, parenting deficiencies,
and intimate partner violence; the father also was
ordered to address the sexual abuse of his daughter.
The mother neither kept appointments set by the
department nor cooperated with the department. The
father missed several administrative case review
appointments, but he participated in counseling and
made some progress. However, he falsely reported to
the department that he had discussed with his therapist
the sexual abuse of his daughter.
   ‘‘On March 28, 2019, and February 6, 2020, the court
approved a permanency plan of termination of parental
rights and adoption. The trial on the [termination of
parental rights] petition was conducted on September
2, 3, and 17, and October 6, 2020. The mother and the
father appeared and were zealously represented by
counsel.’’3
   In its October 23, 2020 memorandum of decision, the
court found, in accordance with General Statutes §17a-
112 (j) (1), that the department had made reasonable
efforts to locate and identify the mother and the father,
that the department had made reasonable efforts to
reunify each of them with Annessa, and that neither
the mother nor the father was able or willing to benefit
from reunification efforts. The court also determined
that such efforts at reunification no longer were appro-
priate. Additionally, in accordance with § 17a-112 (j)
(3) (B), the court found that the petitioner had proven
by clear and convincing evidence the ‘‘failure to rehabili-
tate’’ ground for termination of the respondents’ paren-
tal rights. Next, in accordance with § 17a-112 (k),4 the
court considered each of the seven statutory factors
and concluded that termination of the parental rights
of both the mother and the father was in the best interest
of Annessa.
  In its memorandum of decision, the court also consid-
ered the motions for posttermination visitation that the
mother and the father each had filed, finding that ‘‘nei-
ther the mother nor the father have met their burden
to prove posttermination visitation for such parent is
necessary or appropriate to secure the welfare, protec-
tion, proper care and suitable support of [Annessa].’’
The court further concluded that the best interest of
the child is not the proper standard for resolving
motions for posttermination visitation. Finally,
although noting that the father and Annessa have a
good visiting relationship, the court found that postter-
mination visitation with the mother or the father was
not required for Annessa’s ‘‘well-being, welfare, protec-
tion, proper care or suitable support.’’ Accordingly, the
court denied each party’s motion. These appeals fol-
lowed.5 Additional facts and procedural history will be
set forth as appropriate.
   We begin by setting forth the general legal principles
relevant to the respondents’ claims. ‘‘Proceedings to
terminate parental rights are governed by § 17a-112.
. . . Under [that provision], a hearing on a petition to
terminate parental rights consists of two phases: the
adjudicatory phase and the dispositional phase.’’ (Inter-
nal quotation marks omitted.) In re November H., 202
Conn. App. 106, 116, 243 A.3d 839 (2020). Section 17a-
112 (j) provides in relevant part: ‘‘The Superior Court
. . . may grant a petition filed pursuant to this section
if it finds by clear and convincing evidence that (1) the
Department of Children and Families has made reason-
able efforts to locate the parent and to reunify the child
with the parent in accordance with subsection (a) of
section 17a-111b, unless the court finds in this proceed-
ing that the parent is unable or unwilling to benefit
from reunification efforts, except that such finding is
not required if the court has determined at a hearing
pursuant to section 17a-111b, or determines at trial on
the petition, that such efforts are not required, (2) termi-
nation is in the best interest of the child, and (3) . . .
(B) the child (i) has been found by the Superior Court
or the Probate Court to have been neglected, abused
or uncared for in a prior proceeding . . . and the par-
ent of such child has been provided specific steps to
take to facilitate the return of the child to the parent
pursuant to section 46b-129 and has failed to achieve
such degree of personal rehabilitation as would encour-
age the belief that within a reasonable time, considering
the age and needs of the child, such parent could
assume a responsible position in the life of the child
. . . .’’
   Additionally, our Supreme Court has determined that
‘‘the trial court . . . [has] the authority to grant postter-
mination visitation’’ when, during the proceedings to
terminate parental rights, a respondent files a motion
requesting such visitation. In re Ava W., 336 Conn. 545,
577, 590 n.18, 248 A.3d 675 (2020). ‘‘[T]he standard for
evaluating posttermination visitation [derives] from the
authority granted to [the trial court] under [General
Statutes] § 46b-121 (b) (1)6—‘the Superior Court shall
have authority to make and enforce such orders . . .
necessary or appropriate to secure the welfare, protec-
tion, proper care and suitable support of a child . . . .’
Even though . . . courts have broad authority in juve-
nile matters, that broad authority has been codified in
§ 46b-121 (b) (1), which defines the contours of the
courts’ authority to issue orders ‘necessary or appro-
priate to secure the welfare, protection, proper care
and suitable support of a child . . . .’ General Statutes
§ 46b-121 (b) (1). . . . [W]hen evaluating whether post-
termination visitation should be ordered . . . [the
court should] adhere to the standard that the legislature
expressly adopted—‘necessary or appropriate to secure
the welfare, protection, proper care and suitable sup-
port of [the] child . . . .’ General Statutes § 46b-121
(b) (1) . . . .
   ‘‘Whether [it is appropriate] to order posttermination
visitation is, of course, a question of fact for the trial
court, ‘which has the parties before it and is in the best
position to analyze all of the factors [that] go into the
ultimate conclusion that [posttermination visitation is
in the best interest of the child].’ . . . Our dedicated
trial court judges, who adjudicate juvenile matters on
a daily basis and must make decisions that concern
children’s welfare, protection, care and support, are
best equipped to determine the factors worthy of con-
sideration in making this finding. As examples—which
are neither exclusive nor all-inclusive—a trial court may
want to consider the child’s wishes, the birth parent’s
expressed interest, the frequency and quality of visita-
tion between the child and birth parent prior to the
termination of the parent’s parental rights, the strength
of the emotional bond between the child and the birth
parent, any interference with present custodial arrange-
ments, and any impact on the adoption prospects for
the child. . . . [The trial court] should, of course, eval-
uate those considerations independently from the ter-
mination of parental rights considerations.’’7 (Citations
omitted; footnote added.) In re Ava W., supra, 336 Conn.
588–90. We now consider separately the appeals from
the judgment terminating parental rights in AC 44405
and in AC 44497, followed by our consideration of the
court’s denial of the motions for posttermination visita-
tion.
                               I
                          AC 44405
  The mother claims that the trial court (1) violated
her right to a ‘‘public civil trial at common law’’ by
conducting proceedings over the Microsoft Teams plat-
form, rather than in court and in person, in violation of
article fifth, § 1, and article first, § 10, of the Connecticut
constitution, (2) violated her right to due process of
law by precluding her from confronting witnesses in
court and in person when it conducted proceedings
over the Microsoft Teams platform, and (3) violated
her right to due process of law when it denied her
motion for permission to allow her expert witness to
review certain information.8 We will consider each
claim in turn.
                             A
   The mother first claims that the court violated article
fifth, § 1, and article first, § 10, of the Connecticut con-
stitution9 by conducting proceedings over the Microsoft
Teams platform, rather than in court and in person. She
argues that ‘‘[a]rticle [f]ifth, § 1, creates a duty on the
part of the Superior Court to find facts by observing
firsthand the parties and witnesses in physical proxim-
ity to each other [and] [a]rticle [f]irst, § [10], creates a
right of the citizenry to a public civil trial of the kind
that existed at common law in 1818.’’ The mother con-
cedes that she did not raise a constitutional claim before
the trial court, although she did object to holding the
hearing via Microsoft Teams, and, therefore, she
requests review under State v. Golding, 213 Conn. 233,
239–40, 567 A.2d 823 (1989), as modified by In re Yasiel
R., 317 Conn. 773, 781, 120 A.3d 1188 (2015).10 The
petitioner argues that the mother’s claim is not review-
able because the claim fails the second prong of Golding
and that, even if the claim can be viewed as constitu-
tional, it also fails under the third and fourth Golding
prongs. We conclude that the mother has failed to estab-
lish that there exists a fundamental right under article
fifth, § 1, or article fifth, §10, of our state constitution
to an in court, in person trial, as opposed to a trial
conducted over a virtual platform such as Microsoft
Teams, during a termination of parental rights proceed-
ing.11 See State v. Fuller, 178 Conn. App. 575, 582, 177
A.3d 578 (2017) (procedural right does not ‘‘give rise in
and of itself to a constitutional right’’ (internal quotation
marks omitted)), cert. denied, 327 Conn. 1001, 176 A.3d
1194 (2018). Accordingly, her claim is not reviewable
because it fails under Golding’s second prong. See foot-
note 10 of this opinion.
   ‘‘With respect to the second prong of Golding, [t]he
[respondent] . . . bears the responsibility of demon-
strating that [her] claim is indeed a violation of a funda-
mental constitutional right. Patently nonconstitutional
claims that are unpreserved at trial do not warrant
special consideration simply because they bear a consti-
tutional label.’’ (Internal quotation marks omitted.)
State v. Gonzalez, 106 Conn. App. 238, 257, 941 A.2d
989, cert. denied, 287 Conn. 903, 947 A.2d 343 (2008).
   In the present case, the mother contends that, at
common law, there was a right to an in person, in court
public trial in all civil cases. She argues that this right
was codified in our state constitution. Although the
mother agreed during oral argument before this court
that a public trial is not constitutionally required in
juvenile matters, she, nevertheless, contends that our
state constitution requires that termination of parental
rights proceedings be conducted in a physical court-
room with both the judge and the parents physically
present. She contends that this is constitutionally
required under our state constitution because the credi-
bility and fact-finding determinations of the judge could
be impacted by the judge’s ability or inability to see the
whole courtroom and the litigants in person.12
   After reviewing the mother’s arguments and consider-
ing the provisions of article fifth, § 1, and article first,
§ 10, and the common law she cites, we are not per-
suaded that she has established that there exists a fun-
damental right under our state constitution to an in
person, in court termination of parental rights trial.
                             B
   The mother next claims that the trial court violated
her right to due process of law under the fourteenth
amendment to the United States constitution by pre-
cluding her from confronting witnesses in court and in
person when it conducted proceedings virtually over
the Microsoft Teams platform. She argues that,
‘‘[a]lthough the trial court referenced the COVID-19 pub-
lic emergency as the reason for conducting the trial
virtually, there was no actual evidence before the court
that the COVID-19 virus threatened the health or safety
of any of the persons involved in this particular case.
Under such circumstances, the risk of an erroneous
deprivation of parental rights created by virtual fact-
finding outweighed the court’s concern for the health
and safety of the participants in this matter under the
applicable due process balancing test.’’ Because this
claim is unpreserved, the mother requests review under
State v. Golding, supra, 213 Conn. 239–40. See footnote
10 of this opinion.
   The petitioner argues that this claim is not reviewable
for two reasons: first, because there is no evidentiary
record regarding the health and safety procedures nec-
essary for the participants in the proceedings and, sec-
ond, because the mother has only a statutory right to
confront witnesses in a termination of parental rights
proceeding, not a constitutional right. The petitioner
also argues, ‘‘[t]o the extent that [the mother] claims
she has a general procedural due process right to con-
front and cross-examine witnesses in-person, it is sub-
ject to an analysis pursuant to Mathews v. Eldridge,
424 U.S. 319, [96 S. Ct. 893, 47 L. Ed. 2d 18] (1976) . . .
[and] [s]he is unable to meet her burden [under that
analysis].’’ We agree with the petitioner that the record
is inadequate to review this unpreserved claim.
   Although the mother requested an in person, in court
trial, she did not ask the court to hold an evidentiary
hearing on the need for a remote trial. It is important
to note that the mother does not argue on appeal that
she had the absolute right to an in person, in court trial
where she could physically confront witnesses, even if
there was evidence of the need for a remote trial.
Rather, she contends that she had such a right because
there was no evidence as to the need for a remote
hearing. Accordingly, we agree with the petitioner that
the record is not adequate to review the claim made
on appeal, and, accordingly, this claim fails under Gold-
ing’s first prong.
                             C
   The mother next claims that the trial court violated
her right to the due process of law when it denied her
motion for permission to allow her expert witness to
review certain information. Specifically, she argues that
‘‘she was without the adequate assistance of an expert
in preparing her defense when the court denied her
pretrial motion for permission to allow her expert to
review documents in the court’s file and to speak with
the child’s individual therapist. . . . Where the court
precluded [the mother’s] expert from reviewing the peti-
tioner’s documents filed with the court, or from talking
with the child’s therapist, it denied [the mother] a funda-
mentally fair proceeding by impeding her ability to have
her expert effectively assess her defense, to include
probing the state’s case for weaknesses and identifying
questions to ask the witnesses on cross-examination.’’
(Citations omitted.) Because this claim was not pre-
served, the mother requests review pursuant to Gold-
ing. The petitioner responds that this claim is eviden-
tiary in nature and that ‘‘the trial court properly
exercised its discretion in denying [the mother’s]
untimely motion to release records to her private evalu-
ator.’’ We agree with the petitioner and, accordingly,
conclude that review of the mother’s unpreserved claim
is inappropriate under Golding’s second prong. See
footnote 10 of this opinion.
  The following procedural history is informative. On
August 4, 2020, the mother filed an ex parte motion
for the release of confidential court documents to her
evaluator and for permission for the evaluator to con-
duct an independent evaluation of the child. In her
motion, she contended that the information was ‘‘neces-
sary in order for [her] to receive a fair trial . . . .’’ The
petitioner objected to the mother’s untimely motion on
several grounds, including the lateness of the motion
and that an independent evaluation, at this late date,
would ‘‘unnecessarily delay the proceedings . . . .’’
The court denied the mother’s motion on August 10,
2020.
  Pursuant to General Statutes § 46b-124 (b), ‘‘[a]ll
records of cases of juvenile matters . . . except delin-
quency proceedings . . . shall be confidential and for
the use of the court in juvenile matters, and open to
inspection or disclosure to any third party . . . only
upon order of the Superior Court . . . .’’ The trial
court’s denial of a motion to release such confidential
records rests squarely within the discretion of the court.
See In re Sheldon G., 216 Conn. 563, 577, 584, 583 A.2d
112 (1990).
   ‘‘In re Sheldon G. involved a delinquency proceeding,
but the principles of confidentiality embodied in § 46b-
124 and discussed in In re Sheldon G. are analogous
and applicable to confidential material in termination
of parental rights cases. In re Amy H., 56 Conn. App.
55, 62, 742 A.2d 372 (1999). Juvenile Court records per-
taining to neglect proceedings and encompassing infor-
mation from [the department] are confidential and sub-
ject to disclosure to third parties only upon court order.
State v. Howard, 221 Conn. 447, 459 n.10, 604 A.2d 1294
(1992); State v. Whitfield, 75 Conn. App. 201, 210–13,
815 A.2d 233, cert. denied, 263 Conn. 910, 819 A.2d 842
(2003).’’ (Internal quotation marks omitted.) State v.
William B., 76 Conn. App. 730, 756–57, 822 A.2d 265,
cert. denied, 264 Conn. 918, 828 A.2d 618 (2003). ‘‘Proce-
durally, our courts have devised a method for determin-
ing whether disclosure should be made by first requiring
counsel to lay a sufficient foundation.’’ State v. Whit-
field, supra, 212. ‘‘[O]nly a showing of compelling need
can justify the disclosure of the confidential materials
in a parental termination proceeding.’’ In re Amy H.,
supra, 62.
   The mother attempts to avoid application of these
principles to this case by trying to equate her situation
to the situation presented to the Court of Appeals of
Michigan in In re Yarbrough Minors, 314 Mich. App.
111, 885 N.W.2d 878, cert. denied, 499 Mich. 898, 876
N.W.2d 818 (2016), in which the court held that the
trial court had employed an improper standard when
it denied the respondents’ motion for funding of an
expert witness. Id., 114. Such a case is inapposite to
the present situation. Here, the mother was not denied
the use of an expert. Rather, her late motion for release
of confidential records and for permission to conduct
an independent evaluation, on the eve of trial, was
denied. The mother’s expert witness, in fact, did testify
during the trial, and the mother was able to ask ques-
tions about the records that were in evidence. Although
the mother now attempts to frame the denial of her
motion as a constitutional due process claim under
Golding, we conclude that her claim is evidentiary in
nature. See In re Sheldon G., supra, 216 Conn. 577, 584;
State v. William B., supra, 76 Conn. App. 756–57; In re
Amy H., supra, 56 Conn. App. 62; see also In re Miyuki
M., 202 Conn. App. 851, 860, 246 A.3d 1113 (2021) (‘‘[t]he
fact that this is a termination of parental rights case
does not transform an evidentiary matter into a consti-
tutional matter’’). Accordingly, the claim fails under
Golding’s second prong.
                            II
                       AC 44497
  In AC 44497, the father appeals from the judgment
of the trial court terminating his parental rights to, and
denying his motion for posttermination visitation with,
Annessa. On appeal, the father claims that the trial court
erred when it concluded that (1) the department had
made reasonable efforts to reunify him with his daugh-
ter, (2) he was unlikely to be able to reunify with his
daughter within a reasonable period of time or that he
was unable or unwilling to rehabilitate, and (3) termina-
tion of his parental rights was in the best interest of
Annessa.13 We consider each of the father’s claims in
turn.
                             A
  The father claims that the trial court erred in conclud-
ing, pursuant to § 17a-112 (j) (1), that the department
had made reasonable efforts to reunify him with
Annessa. The father states specifically that he does
not challenge the factual findings of the trial court but
challenges only the legal conclusions of the court. We
conclude that this claim is moot.
   The following additional facts and procedural history
are relevant to this claim. In its memorandum of deci-
sion, the court found that the department had made
reasonable efforts to locate the father and to reunify
him with his daughter. The court further found that the
father is ‘‘unable or unwilling to benefit from reunifica-
tion efforts . . . [and] that it is no longer appropriate
for the department to make further efforts to reunify
the father with [Annessa].’’ (Emphasis added.) On
appeal, the father claims that the court improperly con-
cluded that the department had made reasonable efforts
to reunify him with his daughter. The father does not
claim, however, that the court’s conclusion that he was
‘‘unable or unwilling to benefit from reunification
efforts’’ was improper.14 (Emphasis added.) Because the
father fails to challenge a separate independent basis
for upholding the court’s decision, we conclude that
this claim is moot.
   ‘‘Mootness raises the issue of a court’s subject matter
jurisdiction and is therefore appropriately considered
even when not raised by one of the parties. . . . Moot-
ness is a question of justiciability that must be deter-
mined as a threshold matter because it implicates [a]
court’s subject matter jurisdiction. . . . [I]t is not the
province of appellate courts to decide moot questions,
disconnected from the granting of actual relief or from
the determination of which no practical relief can fol-
low. . . . In determining mootness, the dispositive
question is whether a successful appeal would benefit
the [petitioner] or [the respondent] in any way.’’ (Cita-
tions omitted; emphasis omitted; internal quotation
marks omitted.) In re Jorden R., 293 Conn. 539, 555–56,
979 A.2d 469 (2009).
  ‘‘[Section] 17a-112 (j) (1) requires a trial court to find
by clear and convincing evidence that the department
made reasonable efforts to reunify a parent and child
unless it finds instead that the parent is unable or unwill-
ing to benefit from such efforts. In other words, either
finding, standing alone, provides an independent basis
for satisfying § 17a-112 (j) (1).’’ (Emphasis in original;
internal quotation marks omitted.) In re Angela V., 204
Conn. App. 746, 753,          A.3d     , cert. denied, 337
Conn. 907, 252 A.3d 365 (2021).
   In In re Angela V., this court explained that ‘‘in [In
re] Jorden R., our Supreme Court, sua sponte, vacated
the judgment of this court after concluding that this
court had lacked jurisdiction to review the merits of
the respondent’s appellate claim that the trial court had
erred in concluding that she was unable or unwilling
to benefit from reunification efforts. . . . Our Supreme
Court determined that the respondent’s claim was moot
because she had failed to challenge on appeal a second
alternative basis of the trial court’s decision. . . . [T]he
[trial] court found that the department had made rea-
sonable efforts to reunify the respondent and [the child]
and that the respondent was unwilling and unable to
benefit from reunification services. . . . In light of the
trial court’s finding that the department had made rea-
sonable efforts to reunify the respondent with [the
child] and the respondent’s failure to challenge that
finding, the [decision of this court], which disturbed
only the trial court’s finding that reunification efforts
were not required, [could not] benefit the respondent
meaningfully [because there remained an undisturbed
independent basis that supported the trial court’s deci-
sion]. . . . Accordingly, our Supreme Court concluded
that the respondent’s claim was moot because the
Appellate Court could not have afforded her practical
relief.’’ (Citations omitted; emphasis in original; internal
quotation marks omitted.) Id., 752–53.
  In the present case, the father does not claim that
the court erred in concluding that he was ‘‘unable or
unwilling to benefit from reunification efforts.’’
(Emphasis added.) Because the father fails to challenge
a separate independent basis for upholding the court’s
decision, we conclude that this claim is moot.
                             B
  The father next claims that that there was insufficient
evidence for the trial court to conclude that he could
not rehabilitate within a reasonable period of time given
Annessa’s needs.15 We disagree.
   ‘‘Although the trial court’s subordinate factual find-
ings are reviewable only for clear error, the court’s
ultimate conclusion that a ground for termination of
parental rights has been proven presents a question of
evidentiary sufficiency. . . . That conclusion is drawn
from both the court’s factual findings and its weighing
of the facts in considering whether the statutory ground
has been satisfied. . . . On review, we must determine
whether the trial court could have reasonably con-
cluded, upon the facts established and the reasonable
inferences drawn therefrom, that the cumulative effect
of the evidence was sufficient to justify its [ultimate
conclusion]. . . . When applying this standard, we
construe the evidence in a manner most favorable to
sustaining the judgment of the trial court. . . . To the
extent we are required to construe the terms of § 17a-
112 (j) (3) . . . or its applicability to the facts of this
case, however, our review is plenary.’’ (Citations omit-
ted; internal quotation marks omitted.) In re Egypt E.,
327 Conn. 506, 525–26, 175 A.3d 21, cert. denied sub
nom. Morsy E. v. Commissioner, Dept. of Children &
Families,        U.S.     , 139 S. Ct. 88, 202 L. Ed. 2d
27 (2018).
   One of the factors for termination for the court to
consider is set forth in § 17a-112 (j) (3) (B) (i), which
provides that the court may grant a petition for termina-
tion of parental rights if it finds by clear and convincing
evidence that ‘‘the child . . . has been found by the
Superior Court . . . to have been neglected, abused or
uncared for in a prior proceeding . . . and the parent
of such child has been provided specific steps to take
to facilitate the return of the child to the parent pursuant
to section 46b-129 and has failed to achieve such degree
of personal rehabilitation as would encourage the belief
that within a reasonable time, considering the age and
needs of the child, such parent could assume a responsi-
ble position in the life of the child . . . .’’
   In this case, the court found that the father had ‘‘failed
to achieve such a degree of rehabilitation as to encour-
age the belief that, within a reasonable period of time,
[he] could assume a role as a safe and responsible
parent for this child.’’ The court cited the following
evidence in support of its conclusion: the father’s com-
pliance with several of his specific steps was belated,
he failed to have stable housing until very recently, he
has gained only some insight into his sexual abuse of
his daughter and how to control his urges, and he has
‘‘a long way to go’’ regarding the sexual abuse. The
record demonstrates that, although the neglect petition
in this matter was filed on January 18, 2018, and the
petition for termination of parental rights was filed on
November 15, 2019, the father did not begin to engage
in therapy to address his inappropriate sexual behavior
until December, 2019. The father argues that he knows
he has not fully rehabilitated at this time, but, nonethe-
less, if given more time, perhaps six months, he could
further resolve the issues related to his inappropriate
sexual behavior and gain more understanding of its
effect on Annessa. We are not persuaded.
  Although we acknowledge, as did the trial court, that
the father has made progress, that progress was a long
time in the making. The father was reluctant to cooper-
ate with the department, and he initially lied to the
department about whether he was getting therapy for
his sexual behavior. After the petitioner filed the neglect
petition, it took more than two years for the father to
begin addressing this very serious problem, which he
readily admits is still a problem. Accordingly, we con-
clude that the evidence in the record supports the
court’s conclusion that the father failed to achieve the
required degree of rehabilitation that would encourage
the belief that, within a reasonable period of time, he
could assume a role as a safe and responsible parent
for his child.
                            C
   The father next claims that the trial court erred in
concluding that termination of his parental rights was
in the best interest of Annessa. The father contends
that he has a strong bond with Annessa and that his
visits with her have been positive. In his appellate brief,
the father has not examined each of the seven statutory
factors delineated in § 17a-112 (k). Rather, his argument
is that ‘‘there was absolutely no evidence adduced sug-
gesting that continuing contact with her father while
she remains in her relative foster placement was having
any negative effect on her . . . [or that] the continua-
tion of the father’s legal rights would affect Annessa’s
well-being in any way.’’ We are not persuaded.
   ‘‘In the dispositional phase of a termination of paren-
tal rights hearing, the emphasis appropriately shifts
from the conduct of the parent to the best interest of
the child. . . . It is well settled that we will overturn
the trial court’s decision that the termination of parental
rights is in the best interest of the [child] only if the
court’s findings are clearly erroneous. . . . The best
interests of the child include the child’s interests in
sustained growth, development, well-being, and conti-
nuity and stability of [his or her] environment. . . . In
the dispositional phase of a termination of parental
rights hearing, the trial court must determine whether
it is established by clear and convincing evidence that
the continuation of the respondent’s parental rights is
not in the best interest of the child. In arriving at this
decision, the court is mandated to consider and make
written findings regarding seven statutory factors delin-
eated in [§ 17a-112 (k)]. . . . There is no requirement
that each factor be proven by clear and convincing
evidence. . . .
   ‘‘On appeal, our function is to determine whether the
trial court’s conclusion was factually supported and
legally correct. . . . In doing so, however, [g]reat
weight is given to the judgment of the trial court because
of [the court’s] opportunity to observe the parties and
the evidence. . . . We do not examine the record to
determine whether the trier of fact could have reached
a conclusion other than the one reached. . . . [Rather]
every reasonable presumption is made in favor of the
trial court’s ruling. . . .
   ‘‘[T]he balancing of interests in a case involving termi-
nation of parental rights is a delicate task and, when
supporting evidence is not lacking, the trial court’s ulti-
mate determination as to a child’s best interest is enti-
tled to the utmost deference.’’ (Citation omitted; inter-
nal quotation marks omitted.) In re Omar I., 197 Conn.
App. 499, 583–84, 231 A.3d 1196, cert. denied, 335 Conn.
924, 233 A.3d 1091, cert. denied sub nom. Ammar I. v.
Connecticut,       U.S.     , 141 S. Ct. 956, 208 L. Ed. 2d
494 (2020).
   In the present case, the court considered each of the
seven statutory factors delineated in § 17a-112 (k), and
it concluded that termination of the father’s parental
rights was in Annessa’s best interest. The court stated
that it had considered the bond between the father
and Annessa and the fact that Annessa had voiced an
interest in remaining in contact with him. The court
found, however, that the father had failed to address
‘‘the problem sexual behavior that was a significant
factor in the removal of Annessa,’’ and that he had failed
to make ‘‘sufficient efforts to adjust his circumstances,
conduct and conditions’’ such that he could ‘‘assume
the role of the caregiver . . . .’’ Furthermore, the court
stated that, ‘‘[i]n addition to considering the evidence
presented in [the] case, [it had] also considered the
totality of the circumstances surrounding [Annessa],
including [her] interest in sustained growth, develop-
ment, well-being, stability, continuity of her environ-
ment, length of stay in foster care, the nature of [her]
relationship with the foster and biological parents and
the degree of contact maintained with the biological
parents.’’ Finally, in reaching its conclusion that termi-
nation of the father’s parental rights was in Annessa’s
best interest, the court stated that it also had ‘‘balanced
[her] intrinsic need for stability and permanency against
the benefits of maintaining a connection with the
father.’’
  The record reveals that, although Annessa wanted to
remain in contact with the father, she also stated that
she wanted to continue to remain in the care of her
foster mother, the person with whom she had a strong
bond and with whom she had been living for more than
two years. We conclude that there is evidence in the
record to support the court’s conclusion and that it is
legally sound.
                            III
POSTTERMINATION MOTIONS FOR VISITATION IN
          AC 44405 AND AC 44497
   In AC 44405 and AC 44497, the mother and the father,
respectively, claim that the trial court applied the incor-
rect legal standard when it considered their posttermi-
nation motions for visitation with Annessa. The mother
argues that ‘‘the trial court mistakenly believed that
it could not consider the child’s ‘best interests’ when
deciding her motion for posttermination visitation
brought pursuant to . . . § 46b-121 (b) (1). . . .
Where the trial court erred . . . was in its belief that
the standard involved a finding more exacting than
whether the visitation was in the child’s best interests—
in the trial court’s words, that the visitation was ‘not
required for [the child’s] well-being.’ ’’ Similarly, the
father argues in relevant part that ‘‘[i]n ruling on [his]
motion for posttermination visitation, the trial court
held that [although] he and Annessa did have a good
visiting relationship, ‘[p]osttermination visitation by
[the] father with Annessa is not required for her well-
being, welfare, protection, proper care or suitable sup-
port. . . .’ The distinction between ‘necessary or appro-
priate’ and ‘required’ is crucial. . . . In articulating the
standard as ‘required,’ the trial court elided the second
part of the statutory definition of its powers: ‘appro-
priate.’ This was error.’’ (Citations omitted; emphasis
omitted.) We are persuaded by the respondents’ argu-
ments in each appeal.
   The following additional facts and procedural history
are relevant to our consideration of the claims. Both the
mother and the father filed a motion for posttermination
visitation with Annessa. In its October 23, 2020 memo-
randum of decision, the court ruled in relevant part
that ‘‘neither the mother nor the father have met their
burden to prove posttermination visitation for such par-
ent is necessary or appropriate to secure the welfare,
protection, proper care and suitable support of
[Annessa]. The mother avers that it is in the best interest
of Annessa for visitation to continue. That is not the
standard under . . . § 46b-121 (b) (1). . . . Posttermi-
nation visitation by the mother with Annessa is not
required for her well-being, welfare, protection, proper
care or suitable support. The mother’s motion is denied.
. . . [T]he father likewise avers it is in the best interest
of Annessa for visitation to continue. The father and
Annessa do have a good visiting relationship. However,
that does not equate to a finding that posttermination
contact is required for Annessa. . . . Posttermination
visitation by the father with Annessa is not required
for her well-being, welfare, protection, proper care or
suitable support. The father’s motion is denied.’’
(Emphasis added.) The mother and the father now
claim that the court employed an improper standard
because it specifically required them to prove that post-
termination visitation was necessary to ensure Annes-
sa’s ‘‘well-being, welfare, protection, proper care or suit-
able support,’’ which is not the standard set forth by
our Supreme Court in In re Ava W., supra, 336 Conn.
588–90. We agree.
  ‘‘The question of whether a trial court has held a
party to a less exacting [or more exacting] standard of
proof than the law requires is a legal one. . . . Accord-
ingly, our review is plenary. . . . Kaczynski v. Kaczyn-
ski, 294 Conn. 121, 126, 981 A.2d 1068 (2009). Similarly,
plenary review applies to a question of misallocation
of a burden of proof. See New Haven v. State Board of
Education, 228 Conn. 699, 714–20, 638 A.2d 589 (1994)
(applying plenary review to challenge to allocation of
burden of proof between parties in administrative
appeal); Zabaneh v. Dan Beard Associates, LLC, 105
Conn. App. 134, 140, 937 A.2d 706 (applying plenary
review to plaintiff’s claim that the [trial] court improp-
erly required that it, rather than the defendant, bear the
burden of proof regarding the existence of permission),
cert. denied, 286 Conn. 916, 945 A.2d 979 (2008); Wiesel-
man v. Hoeniger, 103 Conn. App. 591, 596–97, 930 A.2d
768 (applying plenary review to claim that although the
court applied the clear and convincing standard of proof
required to establish a fraudulent transfer, it did so to
the wrong party), cert. denied, 284 Conn. 930, 934 A.2d
245 (2007). Braffman v. Bank of America Corp., 297
Conn. 501, 516, 998 A.2d 1169 (2010). Furthermore, if it
is not otherwise clear from the record that an improper
standard was applied, the appellant’s claim will fail on
the basis of inadequate support in the record. Kaczyn-
ski v. Kaczynski, supra, 131.’’ (Internal quotation marks
omitted.) In re Jason R., 306 Conn. 438, 452–53, 51 A.3d
334 (2012).
   The recent decision of our Supreme Court in In re
Ava W., supra, 336 Conn. 545, informs and controls our
review of these claims. In In re Ava W., our Supreme
Court discussed the trial court’s authority to order post-
termination visitation in a termination of parental rights
case. Id., 585–86, 588–89. The court expressly held that,
pursuant to § 46b-121 (b) (1),16 the trial court has the
broad authority to order posttermination visitation
‘‘within the context of a termination proceeding . . .
[if it determines that] such visitation [is] necessary or
appropriate to secure the welfare, protection, proper
care and suitable support of the child.’’ Id., 548–49. The
court explained that it ‘‘was setting forth, for the first
time, the standard and potential considerations for [the
trial court] to consider when evaluating whether post-
termination visitation should be ordered within the con-
text of a termination proceeding.’’ Id., 588.
   The petitioner in the present case contends that the
trial court correctly stated that our Supreme Court
explicitly rejected the best interest standard in In re
Ava W. We disagree. Our reading of In re Ava W. leads
us to conclude that our Supreme Court, instead, held
that, when considering a motion for posttermination
visitation during a termination of parental rights case,
the trial court’s consideration of the traditional best
interest of the child is only part of the consideration
of whether such visitation is ‘‘necessary or appropriate
to secure the welfare, protection, proper care and suit-
able support of [the] child.’’ (Internal quotation marks
omitted.) Id., 589. Our conclusion is supported by the
court’s explanation that, ‘‘[w]hether to order posttermi-
nation visitation is, of course, a question of fact for the
trial court, which has the parties before it and is in the
best position to analyze all of the factors which go into
the ultimate conclusion that [posttermination visita-
tion is in the best interest of the child]. . . . Our dedi-
cated trial court judges, who adjudicate juvenile matters
on a daily basis and must make decisions that concern
children’s welfare, protection, care and support, are
best equipped to determine the factors worthy of con-
sideration in making this finding. As examples—which
are neither exclusive nor all-inclusive—a trial court may
want to consider the child’s wishes, the birth parent’s
expressed interest, the frequency and quality of visita-
tion between the child and birth parent prior to the
termination of the parent’s parental rights, the strength
of the emotional bond between the child and the birth
parent, any interference with present custodial arrange-
ments, and any impact on the adoption prospects for
the child. . . . Trial courts should, of course, evaluate
those considerations independently from the termina-
tion of parental rights considerations.’’ (Citations omit-
ted; emphasis added; internal quotation marks omitted.)
Id., 589–90. Thus, in deciding whether to grant a parent’s
motion for posttermination visitation a court should
consider the best interest of the child, but it should not
limit its inquiry to the same analysis of best interest
made during the dispositional phase of the termination
of parental rights hearing. Instead, the court should
take a broader view of best interest, including consider-
ation of the factors set forth in In re Ava W., to deter-
mine whether posttermination visitation is ‘‘necessary
or appropriate to secure the welfare, protection, proper
care and suitable support of [the] child.’’ Id., 589.
   The mother claims that the court expressly rejected
any reliance on the best interest of Annessa in ruling
on her motion for posttermination visitation. In addi-
tion, the mother and the father claim that the court in
the present case improperly required each of them to
establish that posttermination visitation was required
for Annessa’s well-being. On the basis of the clear lan-
guage employed by the court in this case, we agree.
Although the court cited to § 46b-121 (b) (1) and stated
in relevant part that the mother and the father had not
met their burden to prove that posttermination visita-
tion was ‘‘necessary or appropriate to secure the wel-
fare, protection, proper care and suitable support of
the child,’’ the court went on to explain that the best
interest standard was ‘‘not the standard under . . .
§ 46b-121 (b) (1)’’ and that posttermination visitation
was ‘‘not required for the child’s well-being, welfare,
protection, proper care or suitable support.’’ (Emphasis
added.)
   On the basis of these statements by the court, we
are persuaded that the court failed to consider the
appropriate standard under § 46b-121 (b) (1) and In re
Ava W., namely, whether posttermination visitation is
‘‘necessary or appropriate to secure the welfare, pro-
tection, proper care and suitable support of [the] child’’
taking into account the traditional best interest analysis
and the type of additional factors identified in In re
Ava W. In re Ava W., supra, 336 Conn. 589.
   The orders of the trial court denying the motions for
posttermination visitation by the mother and the father
are reversed and the case is remanded for further pro-
ceedings on the respondents’ motions; the judgment is
affirmed in all other respects.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** August 3, 2021, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     Due to the COVID-19 pandemic, the Judicial Branch began holding
remote hearings using the Microsoft Teams platform. For more information,
see State of Connecticut, Judicial Branch, Connecticut Guide to Remote
Hearings for Attorneys and Self-Represented Parties (November 13, 2020),
available at https://jud.ct.gov/HomePDFs/ConnecticutGuideRemoteHear-
ings.pdf (last visited July 29, 2021) (‘‘Microsoft Teams is a collaborative
meeting app with video, audio, and screen sharing features’’).
   2
     The father successfully completed his probation on May 3, 2020.
   3
     ‘‘Due to the COVID-19 . . . pandemic, the trial was conducted virtually.
The court made every reasonable effort to allow counsel and the parties to
confer with each other during the proceedings and to address technical
issues that arose from time to time. Using the virtual technology, the court
was able to assess the demeanor and credibility of the witnesses.’’
   4
     General Statutes § 17a-112 (k) provides: ‘‘Except in the case where termi-
nation of parental rights is based on consent, in determining whether to
terminate parental rights under this section, the court shall consider and
shall make written findings regarding: (1) The timeliness, nature and extent
of services offered, provided and made available to the parent and the child
by an agency to facilitate the reunion of the child with the parent; (2)
whether the Department of Children and Families has made reasonable
efforts to reunite the family pursuant to the federal Adoption and Safe
Families Act of 1997, as amended from time to time; (3) the terms of any
applicable court order entered into and agreed upon by any individual or
agency and the parent, and the extent to which all parties have fulfilled
their obligations under such order; (4) the feelings and emotional ties of
the child with respect to the child’s parents, any guardian of such child’s
person and any person who has exercised physical care, custody or control
of the child for at least one year and with whom the child has developed
significant emotional ties; (5) the age of the child; (6) the efforts the parent
has made to adjust such parent’s circumstances, conduct, or conditions to
make it in the best interest of the child to return such child home in the
foreseeable future, including, but not limited to, (A) the extent to which
the parent has maintained contact with the child as part of an effort to
reunite the child with the parent, provided the court may give weight to
incidental visitations, communications or contributions, and (B) the mainte-
nance of regular contact or communication with the guardian or other
custodian of the child; and (7) the extent to which a parent has been
prevented from maintaining a meaningful relationship with the child by
the unreasonable act or conduct of the other parent of the child, or the
unreasonable act of any other person or by the economic circumstances of
the parent.’’
   5
     In both Docket Nos. AC 44405 and AC 44497, the attorney for Annessa
has adopted the brief of the petitioner.
   6
     General Statutes § 46b-121 (b) (1) provides in relevant part: ‘‘In juvenile
matters, the Superior Court shall have authority to make and enforce such
orders directed to parents, including any person who acknowledges before
the court paternity of a child born out of wedlock, guardians, custodians
or other adult persons owing some legal duty to a child therein, as the court
deems necessary or appropriate to secure the welfare, protection, proper
care and suitable support of a child subject to the court’s jurisdiction or
otherwise committed to or in the custody of the Commissioner of Children
and Families. . . . In addition, with respect to proceedings concerning
delinquent children, the Superior Court shall have authority to make and
enforce such orders as the court deems necessary or appropriate to provide
individualized supervision, care, accountability and treatment to such child
in a manner consistent with public safety, deter the child from the commis-
sion of further delinquent acts, ensure that the child is responsive to the
court process, ensure that the safety of any other person will not be endan-
gered and provide restitution to any victim. The Superior Court shall also
have authority to grant and enforce temporary and permanent injunctive
relief in all proceedings concerning juvenile matters.’’
   7
     ‘‘To be clear, our holding and analysis in the present case are limited
to the procedural posture by which the respondent sought posttermination
visitation. Specifically, she requested posttermination visitation during a
proceeding in which she was the respondent and the petitioner sought to
terminate her parental rights. At that time, the trial court had the appropriate
parties and evidence before it to consider her request as ‘necessary or
appropriate to secure the welfare, protection, proper care and suitable
support of [the] child . . . .’ General Statutes § 46b-121 (b) (1). We do not
opine upon whether a trial court has authority to consider a request for
posttermination visitation made after parental rights have been terminated.
In that kind of case, we might be required to examine a variety of constitu-
tional rights and statutory authority not implicated in the present case,
namely, but not exclusively, whether the parent whose rights have been
terminated has the right to pursue posttermination visitation and whether
the trial court’s authority to grant posttermination visitation has been abro-
gated by the visitation statute. See General Statutes § 46b-59 (b); see also
In re Andrew C., Docket No. H-12-CP11013647-A, 2011 WL 1886493, *11
(Conn. Super. April 19, 2011) (explaining that permitting parents whose
rights have been terminated to file applications for visitation pursuant to
§ 46b-59 ‘could significantly impede what the law requires be an expeditious
progress toward achieving permanency for a child’).’’ (Emphasis omitted.)
In re Ava W., supra, 336 Conn. 590 n.18.
   8
     The mother also claims that the court employed an improper legal stan-
dard when it considered her motion for posttermination visitation. We will
consider this claim in part III of this opinion.
   9
     Article fifth, § 1, of the Connecticut constitution, as amended by article
twenty, § 1, provides: ‘‘The judicial power of the state shall be vested in a
supreme court, an appellate court, a superior court, and such lower courts
as the general assembly shall, from time to time, ordain and establish. The
powers and jurisdiction of these courts shall be defined by law.’’
   Article first, § 10, of the Connecticut constitution provides: ‘‘All courts
shall be open, and every person, for an injury done to him in his person,
property or reputation, shall have remedy by due course of law, and right
and justice administered without sale, denial or delay.’’
   10
      ‘‘Pursuant to the Golding doctrine, a defendant can prevail on a claim
of constitutional error not preserved at trial only if all of the following
conditions are met: (1) the record is adequate to review the alleged claim
of error; (2) the claim is of constitutional magnitude alleging the violation
of a fundamental right; (3) the alleged constitutional violation . . . exists
and . . . deprived the [respondent] of a fair trial; and (4) if subject to
harmless error analysis, the state has failed to demonstrate harmlessness
of the alleged constitutional violation beyond a reasonable doubt. In the
absence of any one of these conditions, the [respondent’s] claim will fail.
. . . The first two steps in the Golding analysis address the reviewability
of the claim, while the last two steps involve the merits of the claim. . . .
The appellate tribunal is free, therefore, to respond to the [respondent’s]
claim by focusing on whichever condition is most relevant in the particular
circumstances.’’ (Internal quotation marks omitted.) State v. Turner, 181
Conn. App. 535, 549–50, 187 A.3d 454 (2018), aff’d, 334 Conn. 660, 224 A.3d
129 (2020). In In re Yasiel R., supra, 317 Conn. 781, our Supreme Court
modified the third prong of Golding by eliminating the word ‘‘clearly’’ before
the words ‘‘exists’’ and ‘‘deprived.’’
   11
      The mother does not allege a violation of her right to due process of
law under the fourteenth amendment to the United States constitution with
regard to this claim.
   12
      Accepting the mother’s argument essentially would mean that a sight
impaired judge could not constitutionally preside over any bench trial
because his or her inability to see the witnesses would violate the litigants’
rights under the Connecticut constitution. Although we have been unable
to locate any cases in Connecticut in which such an argument has been
made, courts in other states have repeatedly rejected similar claims. See
People v. Hayes, 923 P.2d 221, 225–26 (Colo. App. 1995) (hearing before
blind judge does not deny due process); Galloway v. Superior Court, 816
F. Supp. 12, 17 (D.D.C. 1993) (‘‘[I]n the United States, there are several
active judges who are blind. Indeed, it is highly persuasive that . . . a blind
person . . . served as a judge on the Superior Court of the District of
Columbia and presided over numerous trials where he was the sole trier
of fact and had to assess the credibility of the witnesses before him and
evaluate the documentation and physical evidence.’’). Similarly, there is no
question that a sight impaired individual may serve as a juror in Connecticut.
See, e.g., State v. Mejia, 233 Conn. 215, 227–28, 658 A.2d 571 (1995).
   13
      The father also claims that the court employed an improper legal stan-
dard when it considered his motion for posttermination visitation. We will
consider this claim in part III of this opinion.
   14
      Although the father challenges the court’s finding under § 17a-112 (j)
(3) (B) that he ‘‘has failed to achieve such degree of personal rehabilitation
as would encourage the belief that within a reasonable time, considering
the age and needs of the child, [he] could assume a responsible position in
the life of the child,’’ he has not challenged the court’s finding under § 17a-
112 (j) (1) that he is unwilling or unable to benefit from reunification efforts.
   15
      In footnote 4 of the father’s appellate brief, he argues that ‘‘he was not
fully rehabilitated at the time of trial, but . . . the evidence suggested he
would likely rehabilitate within a reasonably foreseeable period. As such,
the arguments concerning the trial court’s ruling that he failed to rehabilitate
and its ruling that he was unwilling or unable to do so are the same.’’
   16
      See footnote 6 of this opinion.